PER CURIAM.
Petitioner seeks leave to prosecute an appeal in forma pauperis in this court from an order of the District Court denying his application for writ of habeas corpus. A similar application to the trial court was denied. The trial court certified: “As no merit is shown in the proposed appeal, this court certifies that the appeal is so frivolous as to show it was not taken in good faith, 28 U.S.C.A. § 832, and it is therefore denied. DeGroot v. United States [9 Cir.], 88 F.2d 624, Waley v. Johnston [9 Cir.], 104 F.2d 760.” Under these circumstances this court has no authority to grant the application. Parker v. Johnston, 9 Cir., 109 F.2d 157; Waley v. Johnston, 9 Cir., 104 F.2d 760; Brown v. Johnston, 9 Cir., 99 F.2d 760; Kelly v. Johnston, 9 Cir., 99 F.2d 582; Stanley v. Swope, 9 Cir., 99 F.2d 308; In re Rolfe, 9 Cir., 97 F.2d 338; Smith v. Johnston, 9 Cir., 109 F.2d 152.
Application denied.